DETAILED ACTION
Election/Restrictions
None of the claim(s) is/are generic to the following disclosed patentably distinct species: 
Figs. 1-22 Handheld surgical tool with reloadable cartridge
Figs. 26-31, 33-42 surgical tool 1300 with adapter portion having various gears and robotic mounting interface
Figs. 43-47 surgical tool 2300 with adapter having a different gearing for manipulation end effector
Figs. 48-52 surgical tool 2500 with adapter having a different gearing for manipulation end effector
Figs. 53-58 surgical tool 2700 with adapter having a different mechanical transmission unit for manipulation end effector
Figs. 59-60 surgical tool 2700’ with adapter having a different mechanical transmission unit for manipulation end effector
Figs. 73 surgical tool 3400 with adapter having a different mechanical transmission unit for manipulation end effector
Figs. 74, 87 surgical tool 3600 with adapter having a different mechanical transmission unit for manipulation end effector
Figs. 98, 101,   surgical tool 4000 with adapter having a different mechanical transmission unit for manipulation end effector
Figs. 102 surgical tool 5000 with adapter having a different mechanical transmission unit for manipulation end effector
Figs. 132 surgical tool 6000 with adapter having a different mechanical transmission unit for manipulation end effector
Figs. 136 surgical tool 6200 with adapter having a different mechanical transmission unit for manipulation end effector
Figs. 138 surgical tool 7000 with adapter having a ultrasonic welding end effector
Figs. 139 surgical tool 800 with adapter having a linear stapling end effector
The Applicant must also elect one subspecies for EACH of the following subspecies:
Subspecies for tool holder
Figs. 61
Figs. 62
Figs. 63 
Figs. 64
Figs. 65
Figs. 66-68
Figs. 69-72
Subspecies for shaft assembly
Figs. 80-83
Figs. 84
Figs. 85-86
Subspecies for end effector
Figs. 32
Figs. 75-79
Figs.102-115
Figs.116-121
Subspecies for cable driven cutting system
Figs.90-97
Figs.99-100
Subspecies for cable driven articulation
Figs.133-135
Figs. 136-137
The species and subspecies are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
A telephone call was not made for an oral election to the above restriction requirement/species election, because the requirement for restriction is complex (see MPEP 812.01):
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT M DESAI whose telephone number is (571)272-4458.  The examiner can normally be reached on Tue-Thurs.-6:60 AM-4:30 PM, Mon WFH-6:30 Am-4:30 PMn. TW, 6:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant M Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731